ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Gary A. Fridell has committed unprofessional conduct warranting public discipline, namely engaging in a sexual relationship with an adult employee in the public office he then occupied; and
WHEREAS, respondent has waived his rights pursuant to Rule 9, Rules on Lawyers Professional Responsibility to a hearing before a panel of the board and pursuant to Rule 14 to a hearing before a referee and a hearing by this court, has unconditionally admitted the allegations of the petition and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is a public reprimand, his resignation from public office effective no later than June 1, 1997, and his payment of $900 in costs pursuant to Rule 24; and
WHEREAS, this court has independently reviewed the record and agrees that the jointly recommended discipline is appropriate for the admitted conduct,
IT IS HEREBY ORDERED that respondent Gary A. Fridell is publicly reprimanded and is ordered to pay to the Director $900 in costs pursuant to Rule 24. The court is aware that respondent has tendered his resignation from public office effective June 1, 1997, as agreed to in this stipulation.
BY THE COURT:
/s/ Man C. Page Alan C. Page Associate Justice